Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
	In the response date 04/09/2021, the Applicant amended claim 1, added new claims 16 and 17, and argued against the rejections set forth in the RCE Non-Final rejection dated 01/07/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roddy (U.S 2007/0089880).
Regarding Claim 1, Roddy discloses methods for cementing a subterranean well (Abstract; Page 1, [0010]; Page 2, [0012]), comprising:
(i)    preparing a pumpable cement slurry comprising water (Page 2, [0015]), a single hydraulic cement consisting of Portland cement (Page 2, [0020]; Page 6, claim 10 [Wingdings font/0xE0] Roddy discloses this limitation by stating wherein the cement composition further comprises hydraulic cement), and a source of alumina (Abstract; Page 3, [0022], [0023]) and a source of silica (Page paragraph [0022], [0023] and [0024]);
(ii)    placing the cement slurry in the subterranean well (Abstract; Page 1, [0010]; Page 4, [0034] and [0035]);
(iii)    curing the cement slurry in the subterranean well at a temperature between 85°C and 300°C (Page 4, [0036]), whereupon the cement slurry forms a set cement (Page 1, [0010], Page 4, [0034] and [0036]); and
an initial and permanent binding phase of the set cement is 11A tobermorite, aluminum substituted tobermorite, or both (Abstract; Page 3, [0025], lines 1-7 [Wingdings font/0xE0] tobermorite, aka calcium silicate hydrate mineral).  Roddy discloses wherein the cement composition comprises a calcium silicate hydrate mineral, also known as tobermorite.  Tobermorite, as instantly claimed by applicant, can be in a variety of structural forms, one of which is 11A tobermorite.  Although Roddy does not specifically address wherein the binding phase of the set cement is 11A tobermorite, since Roddy discloses wherein the cement composition comprises a calcium silicate hydrate mineral (i.e., tobermorite) and methods of cementing a subterranean well (Abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Roddy to disclose a binding phase of the set cement as 11A tobermorite.
With respect to Independent claim 1, Roddy discloses the use of lime, silica and alumina as part of components/additives of the cement composition downhole.  Roddy discloses wherein the pumpable cement comprises Class F fly ash, which comprises both silica and lime, wherein lime is present from about 0.1% to about 25% by weight (Page 3, [0022]; Page 5, Table 1).  Roddy discloses wherein the fly ash may be present in an amount of 5-60% by weight ([0023]). Although silent to wherein the cement slurry comprises a specific molar ratio of lime-to-silica 

Regarding Claim 3, Roddy discloses the method of claim 1, wherein the source of silica comprises crystalline silica (Abstract; Page 3, [0028], lines 1-10).

Regarding Claim 4, Roddy discloses the method of claim 3, wherein the cement slurry comprises crystalline silica (Abstract; Page 3, [0028]).  Although silent to wherein the crystalline silica is present at median particle size (dso) between 3.0 µm and 400 µm as instantly claimed by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide for a crystalline silica to have a median particle size range between 3.0 µm and 400 µm as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding Claim 8, Roddy discloses the method of claim 1, wherein the alumina is present in the cement slurry at a specific concentration of (Abstract; Page 2, [0020], lines 1-6; [0022]; Page 3, paragraph [0023]). Although silent to wherein the alumina is present at median particle size (dso) between 1µm and 100 µm as instantly claimed by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide for alumina to have a median particle size range between 1 µm and 100 µm as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 11, Roddy discloses the method of claim 1, wherein the cement slurry further comprises nitrogen, air or microspheres or combinations thereof (Abstract; Page 1, [0009]; Page 4, [0031], lines 1-10).

Regarding Claim 13, Roddy discloses the method of claim 1, wherein the cement slurry has a solid volume fraction between 20% and 60% (Abstract; Page 2, [0014], lines 1-11; Page 5, Tables 1 and 2).



Regarding Claim 15, Roddy discloses the method of claim 1, wherein the set cement has a set compressive strength (Abstract; Page 4, paragraphs [0038] and [0039]; Page 5, Tables 1 and 2).  Although silent to wherein the set cement has a strength that does not vary more than 30% during a 6 month curing period, since Roddy discloses the same cement slurry composition as claimed by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Roddy to provide such properties in the reference’s composition to provide an optimal composition as claimed because products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D FNewfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

	Regarding Claim 16, Roddy discloses wherein the set cement has a set compressive strength (Abstract; Page 4, paragraphs [0038] and [0039]; Page 5, Tables 1 and 2).  Although silent to wherein the set cement has a strength “has a compressive strength greater than 3.5MPa,” as instantly claimed by the applicant, since Roddy discloses the same cement slurry composition as claimed by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Roddy to provide such properties in the reference’s composition to provide an optimal composition as claimed because products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D FNewfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Regarding Claim 17, Roddy discloses methods for cementing a subterranean well (Abstract; Page 1, [0010]; Page 2, [0012]), comprising:
(i)    preparing a pumpable cement slurry comprising water (Page 2, [0015]), a single hydraulic cement consisting of Portland cement (Page 2, [0020]; Page 6, claim 10 [Wingdings font/0xE0] Roddy discloses this limitation by stating wherein the cement composition further comprises hydraulic cement), a source of alumina (Abstract; Page 3, [0022], [0023]) and a source of silica (Page 3, [0028], lines 1-10);
(ii)    placing the cement slurry in the subterranean well (Abstract; Page 1, [0010]; Page 4, [0034] and [0035]);
(iii)    curing the cement slurry in the subterranean well at a temperature between 85°C and 300°C (Page 4, [0036]), whereupon the cement slurry forms a set cement (Page 1, [0010], Page 4, [0034] and [0036]); and
an initial and permanent binding phase of the set cement is 11A tobermorite, aluminum substituted tobermorite, or both (Abstract; Page 3, [0025], lines 1-7 [Wingdings font/0xE0] tobermorite, aka calcium silicate hydrate mineral).  Roddy discloses wherein the cement composition comprises a calcium silicate hydrate mineral, also known as tobermorite.  Tobermorite, as instantly claimed by applicant, can be in a variety of structural forms, one of which is 11A tobermorite.  Although Roddy does not specifically address wherein the binding phase of the set cement is 11A tobermorite, since Roddy discloses wherein the cement composition comprises a calcium silicate hydrate mineral (i.e., tobermorite) and methods of cementing a subterranean well (Abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Roddy to disclose a binding phase of the set cement as 11A tobermorite.
With respect to Independent claim 17, Roddy discloses the use of lime, silica and alumina as part of components/additives of the cement composition downhole.  Roddy discloses wherein the pumpable cement comprises Class F fly ash, which comprises both silica and lime, wherein lime is present from about 0.1% to about 25% by weight (Page 3, [0022]; Page 5, Table 1).  Roddy discloses wherein the fly ash may be present in an amount of 5-60% by weight ([0023]). Although silent to wherein the cement slurry comprises a specific molar ratio of lime-to-silica .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roddy (U.S 2007/0089880) in view of Ravi (U.S 2011/0162845).
Regarding Claim 5, Roddy discloses the method of claim 1, wherein silica is present in the cement slurry (Page 3, [0028], lines 1-10). Roddy, however, fails to disclose wherein the silica is present at a concentration between 20% and 120% by weight of cement.
Ravi teaches the method of claim 1, wherein the silica is present at a concentration between 20% and 120% by weight of cement (Abstract; Page 2, [0021], lines 11-19) for the purpose of mixing appropriate amounts of silica with the hydraulic cement in order to develop sufficient strength as a cement and seal lost circulation zones and prevent uncontrolled flow of fluids downhole (Abstract; Page 4, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Roddy in view of Ravi wherein the crystalline silica has a specific concentration range because doing so would help develop sufficient strength as a cement in order to seal lost circulation zones and prevent uncontrolled flow of fluids downhole.


Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roddy (U.S 2007/0089880) in view of Krishna Ravi (U.S 2009/0095475).
Regarding Claim 9, Roddy fails to disclose the method of claim 1, wherein the cement slurry further comprises iron dust, hausmannite, ilmenite, hematite, titanium dioxide, barite or calcite, or combinations thereof.
Krishna teaches the method of claim 1, wherein the cement slurry further comprises iron dust, hausmannite, ilmenite, hematite, titanium dioxide, barite or calcite, or combinations thereof (Abstract; Page 2, [0014]) for the purpose of incorporating heavy density additives into the cement composition in order to provide greater resilience/toughness of the cement for cementing wellbore operations in subterranean formations downhole (Abstract; Page 2, [0017], lines 1-8; Page 4, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Roddy in view of Krishna wherein the cement slurry further comprises an additive above because doing so would help provide greater resilience/toughness of the cement for cementing wellbore operations downhole.

Regarding Claim 10, Roddy fails to disclose the method of claim 1, wherein the cement slurry further comprises petroleum coke, delayed coke, fluid coke, calcined coke, asphalt, charcoal, coal, anthracite, graphite, flake coke, amorphous pitch coke, anode coke, metallurgical coke, amorphous graphite, lignite, bituminous coal, sub-bituminous coal, exinite, vitrinite, intertinite, fine kolite, activated carbon, gilsonite, ground rubber, an aqueous inverse emulsion of particles comprising a betaine group, poly-2, 2, 1-bicyclo heptene (polynorbornene), 
Krishna teaches the method of claim 1, wherein the cement slurry further comprises petroleum coke, delayed coke, fluid coke, calcined coke, asphalt, charcoal, coal, anthracite, graphite, flake coke, amorphous pitch coke, anode coke, metallurgical coke, amorphous graphite, lignite, bituminous coal, sub-bituminous coal, exinite, vitrinite, intertinite, fine kolite, activated carbon, gilsonite, ground rubber, an aqueous inverse emulsion of particles comprising a betaine group, poly-2, 2, 1-bicyclo heptene (polynorbornene), alkylstyrene, crosslinked substituted vinyl acrylate copolymers, diatomaceous earth, natural rubber, vulcanized rubber, polyisoprene rubber, vinyl acetate rubber, polychloroprene rubber, acrylonitrile butadiene rubber, hydrogenated acrylonitrile butadiene rubber, ethylene propylene diene monomer, ethylene propylene monomer rubber, styrene-butadiene rubber, styrene/propylene/diene monomer, brominated poly(isobutylene-co-4-methylstyrene), butyl rubber, chlorosulfonated polyethylenes, polyacrylate rubber, polyurethane, silicone rubber, brominated butyl rubber, chlorinated butyl rubber, chlorinated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Roddy in view of Krishna wherein the cement slurry further comprises an additive above because doing so would help provide greater resilience/toughness of the cement for cementing wellbore operations downhole.

Regarding Claim 12, Roddy fails to disclose the method of claim 1, wherein the cement slurry further comprises magnesium oxide.
Krishna teaches the method of claim 1, wherein the cement slurry further comprises magnesium oxide (Abstract; Page 2, [0014]) for the purpose of incorporating heavy density additives into the cement composition in order to provide greater resilience/toughness of the cement for cementing wellbore operations in subterranean formations downhole (Abstract; Page 2, [0017], lines 1-8; Page 4, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Roddy in view of Krishna wherein the cement slurry .

Response to Arguments
Applicant’s arguments filed 04/09/2021 have been fully considered but are not persuasive.
	Upon review of the Applicant’s arguments/remarks dated 04/09/2021, the applicant argues wherein reference Roddy fails to disclose amended Independent claims 1 and 17 to require that “the pumpable cement slurry comprises a single hydraulic cement consisting of Portland cement.”  The applicant states because Roddy’s compositions must contain high alumina cement, his hydraulic cement compositions cannot consist of Portland cement, as instantly required by Independent claims 1 and 17.
 	The examiner respectfully disagrees.
The examiner has previously explained his viewpoint with regards to wherein reference Roddy does disclose methods for cementing a subterranean well, wherein the pumpable cement slurry comprises a single hydraulic cement comprising of Portland cement.
As outlined in the previous responses, reference Roddy discloses a pumpable cement slurry comprises water, a single hydraulic cement consisting of Portland cement (Page 2, paragraph [0020]; Page 6, claim 10), and a source of alumina and silica (see rejection under Independent Claim#1 for citations regarding each component).  Although Roddy mentions wherein “the cement composition of the present invention may optionally comprise a hydraulic cement…including, but not limited to, those comprising calcium, aluminum, silicon…and suitable hydraulic cements including, but not limited to, Portland cements (Page 2, paragraph further comprises a single hydraulic cement (Page 6, claim 10).
As a result, reference Roddy does disclose a pumpable cement slurry comprising a single hydraulic cement consisting of Portland cement, as instantly required by Independent claims 1 and 17.
	Therefore, in light of the arguments presented, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morgan et al (U.S Pub 2014/0116150) – discloses methods for determining the reactive index for a settable composition comprising water and a cementitious component.
Karcher et al (U.S Pub 2012/0152539) – discloses providing a cementitious composition comprising perlite, hydraulic cement and water and allowing the settable composition to set at a specific depth/temperature downhole.
Brothers et al (U.S Patent 6,143,069) – discloses light weight high temperature well cement compositions comprising of calcium aluminate, Class F fly ash and water that forms a pumpable slurry. Brothers further discloses methods to include a foaming agent, a foam stabilizer and a gas sufficient to form a foam having a specific density.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674